Citation Nr: 1043035	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  09-22 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for prostate cancer, to include 
as secondary to radiation exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from September 1955 to 
February 1959.  

This issue comes before the Board of Veterans Appeals (Board) on 
appeal from an October 2007 RO rating decision by the Jackson, 
Mississippi, Regional Office (RO).  In that decision, the RO 
denied a claim for service connection for prostate cancer.  

In June 2010, the Veteran testified before the undersigned at a 
Board hearing.  A copy of the transcript has been associated with 
the file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is claiming that his currently diagnosed prostate 
cancer is due to his radiation exposure while in service.  
Special procedural development must be undertaken in such a 
claim.  See 38 C.F.R. § 3.311 (2010).  However, the duty to 
assist is also still applicable.  38 C.F.R. § 3.159(c) (2010).  

A review of the claims file reflects that the Veteran submitted 
an authorization and consent form for the VA Hospital in 
Anchorage, Alaska and Valley Radiation in Wasilla, Alaska in June 
2007.  An authorization and consent form for Health South in 
Anchorage, Alaska was also submitted by the Veteran in March 
2007.  There is no indication in the file that record requests 
were completed for any of these institutions.  

On remand, the Agency of Original Jurisdiction (AOJ) should 
request records from the VA Hospital in Anchorage, Alaska; Valley 
Radiation in Wasilla, Alaska; and Health South in Anchorage, 
Alaska with any necessary assistance from the Veteran.  Negative 
replies are requested and should be documented in the file.  

Accordingly, the case is REMANDED for the following action: 

1.  With any necessary assistance from the 
Veteran, obtain and associate with the file 
records from: the VA Hospital in Anchorage, 
Alaska; Valley Radiation in Wasilla, Alaska; 
and Health South in Anchorage, Alaska.  
Negative responses are requested and should 
be documented in the file.  

2.  Re-adjudicate the claim of service 
connection for prostate cancer.  If the 
decision remains in any way adverse to the 
Veteran, provide a supplemental statement of 
the case (SSOC) to the Veteran and his 
representative.  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include the applicable law 
and regulations considered pertinent to the 
issue remaining on appeal.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

